   Case: 1:13-cv-09116 Document #: 565 Filed: 09/24/19 Page 1 of 3 PageID #:12675




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

                                                              MDL NO. 2492
                                                              Case No. 13-cv-09116
IN RE: NATIONAL COLLEGIATE
ATHLETIC ASSOCIATION STUDENT-
                                                              Judge John Z. Lee
ATHLETE CONCUSSION LITIGATION
                                                              Magistrate Judge Weisman

    SETTLEMENT CLASS PLAINTIFFS’ MOTION FOR IMPOSITION OF APPEAL
      BOND AGAINST APPELLANT McILWAIN, LLC/TIMOTHY J. McILWAIN

         Settlement Class Plaintiffs, by and through Settlement Class Counsel, and as their Motion

for Imposition of Appeal Bond Against Appellant McIlwain, LLC/Timothy J. McIlwain,

respectfully move this Court to request an order directing Appellant McIlwain, LLC/Timothy J.

McIlwain to post an appeal bond in the amount of $432,956 (or any other such amount that the

Court finds appropriate). As further detailed in the accompanying Memorandum of Law,

incorporated here by reference, the balance of factors that courts consider in determining whether

to impose an appeal bond clearly support the Court’s exercise of discretion in favor of an appeal

bond here. Settlement Class Plaintiffs further request that the Court grant them all such other

relief as the Court deems necessary and appropriate.




                                               -1–
010270-12/1192532 V1
   Case: 1:13-cv-09116 Document #: 565 Filed: 09/24/19 Page 2 of 3 PageID #:12675




Dated: September 24, 2019                     Respectfully submitted,

                                              HAGENS BERMAN SOBOL SHAPIRO LLP

                                              By: /s/ Steve W. Berman
                                                  Steve W. Berman
                                              1301 Second Avenue, Suite 2000
                                              Seattle, WA 98101
                                              Tel.: 206.623.7292
                                              Fax: 206.623.0594
                                              Email: steve@hbsslaw.com

                                              Daniel J. Kurowski
                                              455 N. Cityfront Plaza Dr., Suite 2410
                                              Chicago, IL 60611
                                              Tel.: 708.628.4949
                                              Fax: 708.628.4950
                                              Email: dank@hbsslaw.com

                                              Joseph J. Siprut
                                              SIPRUT PC
                                              17 N. State Street, Suite 1600
                                              Chicago, IL 60602
                                              Email: jsiprut@siprut.com

                                              Settlement Class Counsel




                                        -2–
010270-12/1192532 V1
   Case: 1:13-cv-09116 Document #: 565 Filed: 09/24/19 Page 3 of 3 PageID #:12675




                                 CERTIFICATE OF SERVICE

         The undersigned, an attorney, hereby certifies that on September 24, 2019, a true and

correct copy of the foregoing was filed electronically via the Court’s CM/ECF electronic filing

system, which caused notice to be sent to all counsel of record.

                                                     By:     /s/ Steve W. Berman
                                                             Steve W. Berman




                                               -3–
010270-12/1192532 V1
